Title: James Madison to Samuel L. Southard, 4 May 1828
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 4. 1828
                            
                        
                         
                        J. Madison returns his thanks to Mr. Southard for the copy of his "Address before the Columbian lnstitute". That its public effect may correspond with its instructive and persuasive merit, must be the wish of all
                            who sufficiently understand that knowledge is the only Elixir of immortality to free Government.
                        J. M. is very sensible that the Address has done him far more than justice in some respects; but it has given
                            a just view only of the grounds on which he recommended the establishment of a University within the District of Columbia.
                            These grounds, whether admitted to be satisfactory or not, are very different from the claim of indefinite power in the
                            General Government on the subject of Education, with which the recommendation has been confounded. And he cannot allude to
                            the subject, without acknowledging the kindness of Mr. Southard in his explanatory remarks
                        
                            
                                
                            
                        
                    